The opinion of the court was delivered by
Smith, J.:
This action was brought by the state against an auto*407mobile. Judgment was for the state. The holder of a chattel mortgage on the car appeals.
The owner of the car was driving it west on Highway No. 40. A deputy sheriff noticed by the back springs that it carried a heavy load. He stopped the car and searched it. He found forty gallons of intoxicating liquor. The driver pleaded guilty on three counts and was sentenced. This action was brought under the provisions of R. S. 21-2162 et seq. Trial was had to the court and the car was condemned and ordered sold.
Appellant Atlas Acceptance Corporation demanded a jury trial as a matter of right. This was denied. Appellant claims this was error. We long ago passed that milestone in the history of enforcement of the liquor statutes in the case of State v. Lee, 113 Kan. 462, 215 Pac. 299. Appellant further claims that since the liquor was seized without a warrant any evidence with reference to the liquor is inadmissible. That point is not good. (See State v. Johnson, 116 Kan. 58, 226 Pac. 245.) Other errors urged in the brief of appellant are not deemed worthy of treatment here. •
The judgment of the district court is affirmed.